In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00355-CV
                                __________________

                   IN RE JOSHUA LEROY JAROS
__________________________________________________________________

                         Original Proceeding
        County Court at Law No. 3 of Montgomery County, Texas
                   Trial Cause No. 14-05-05366-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      Joshua Leroy Jaros filed an original petition for habeas corpus with this Court,

alleging that he is illegally confined for punitive contempt pursuant to a child support

enforcement order of the County Court at Law No. 3 of Montgomery County, Texas,

in trial cause number 14-05-05366-CV. 1 For the reasons stated herein, we deny the

petition.


      1
         The petition was filed by a non-lawyer on behalf of Jaros, purportedly under
article 11.12 of the Texas Code of Criminal Procedure. The petition was not signed
by Jaros; however, Jaros subsequently personally signed and filed a motion
referencing the petition and requesting relief relating thereto. We conclude that
Jaros’s filing of the motion in the original proceeding constituted an adoption of the
                                           1
                                  BACKGROUND

      On August 1, 2019, the trial court held a status conference after a pending

enforcement action was remanded to the State trial court from federal court. During

that status conference, the trial court stated on the record that the trial judge was

familiar with the underlying history of the case, the trial judge had also presided over

the divorce and custody case in 2014, the trial judge was the judge that signed the

divorce decree in 2015, and presided over several enforcement actions, that the

Office of the Attorney General had filed a motion to enforce support and that motion

was the only pending issue in the case. The trial judge instructed Mr. Jaros as

follows:

            THE COURT: . . . The OAG has filed a motion to enforce child
      support. It is the second motion to enforce child support. It is the only

petition for habeas corpus. See Tex. R. App. P. 9.1; see also generally Tex. R. App.
P. 2. Jaros did not provide a certificate of confinement, but in his Response to his
Petition, the Office of the Attorney General alleges that Jaros is in custody of the
Montgomery County Jail where he has been since September 26, 2019. This Court
does not have original jurisdiction over petitions filed under Article 11. See Tex.
Code Crim. Proc. Ann. art. 11.05. We do have original jurisdiction over applications
for habeas relief under section 22.221(d) of the Texas Government Code, and we
therefore construe this claim as a habeas petition under section 22.221. See Tex.
Gov’t Code Ann. § 22.221(d). Under Rule 9.1(b) of the Texas Rules of Appellate
Procedure, a non-represented party must sign the petition personally. See Tex. R.
App. P. 9.1(b). When an unauthorized person files a document on behalf of someone
else, we may allow the relator to sign the petition and relate the filing back to the
date we received the original.


                                           2
      thing that is pending in this action. It’s a very straightforward motion.
      It’s very clearly worded.
             It asserts that there is a prior order ordering child support. It
      asserts that you violated the order. It specifies exactly what you are
      supposed to do on what dates and the allegations of whether or not you
      violated that order on those dates and in those amounts. It’s very simple.
      It’s very straightforward. It has been pending now for more than a year,
      and so you’ve had adequate time to figure out what your rights are and
      have representation. The Court will appoint a lawyer for you if you are
      indigent and ask me to appoint a lawyer.

             ....

      THE COURT: Okay. So, Mr. Jaros, I order that you return to court, this
      court, this place, on August 30, 2019 at 9:00 a.m. for a hearing on the
      pending enforcement action.

              Now, you are entitled to be informed of certain rights. At that
      hearing, you have a right to remain silent. You do not have to testify in
      that case should you desire not to, and that’s because the [OAG] is
      seeking an order of contempt and an order of confinement in the county
      jail; and therefore this is a quasi[-]criminal proceeding. Therefore, you
      do not have to testify in this case. You do not have the burden of proof.
      The burden of proof is solely on the Attorney General’s Office. You
      have a right to counsel. Do you wish to be appointed counsel?

      MR. JAROS: I do not. I would ask . . . what will be the burden of proof?

      THE COURT: Okay. So you should seek your counsel. If you want to
      represent yourself, represent yourself. If you want your questions
      answered, then retain counsel. You will have a record made of this
      proceeding[.]

      On September 26, 2019, the trial court conducted a hearing on the OAG’s

motion for enforcement of the child support order. Jaros appeared pro se. Before the

hearing began, the trial judge stated as follows:
                                          3
             I . . . take notice of the Court’s file that I have previously given
      Mr. Jaros the required information concerning his right to counsel and
      his right to remain silent and his right to have a record made of this
      proceeding. I am, however, going to repeat that information for Mr.
      Jaros.
             Mr. Jaros, this motion that we are considering this afternoon
      requests that the Court find you in contempt of court. The motion
      requests that you be incarcerated if I find you in contempt of court.
      Therefore, this is a quasi[-]criminal proceeding that entitles you to be
      given information concerning certain rights in this matter.

             ....

            You have a right to have counsel represent you in this
      proceeding. If you cannot afford counsel and request that counsel be
      appointed for you, if the Court finds that you are indigent, that you
      cannot afford counsel, the Court will appoint an attorney to represent
      you.

      Jaros responded, “I would like to have an attorney,” and Jaros stated that he

could not afford to retain counsel. The trial court informed Jaros that he needed to

complete a statement of financial inability, and Jaros stated that he had previously

filed one in another case.2 The trial judge responded, “we want you to fill out one

that is current as of today[,]” and the assistant attorney general provided Jaros with

a form, which Jaros completed. According to the reporter’s record, the parties then



      2
         There is no indication in the reporter’s record that Jaros presented any of his
prior affidavits to the trial court during the hearing. In the appendix Jaros attached
to his petition in our court, he attached a copy of two affidavits that appear to have
been previously filed by him in other cases. The prior affidavits appear to pertain to
his alleged inability to afford court costs or an appeal bond.
                                            4
went off the record, and upon reopening the record, the trial judge stated that she had

received Jaros’s declaration of financial inability to employ counsel and the trial

judge ruled, “I find that you do not meet the criteria of indigency to receive court-

appointed counsel[.]” The evidentiary hearing then proceeded.

      After hearing testimony and arguments at the enforcement hearing, the trial

court signed an “Order Enforcing Child Support Obligation” finding Jaros was

$18,037.79 in arrears, granting judgment in favor of the OAG for that amount, and

ordering Jaros to be committed to the county jail for 180 days for each count of

contempt, with the commitments to run concurrently. The order also states that Jaros

appeared pro se. The face of the order is silent regarding whether Jaros was advised

of his rights, including the right to a court-appointed attorney. However, the

Reporter’s Record demonstrates the trial court advised Jaros of his rights.

                    SUMMARY OF JAROS’S ARGUMENTS

      In his petition for habeas corpus, Jaros argues that the contempt order is void

on its face because it does not state that Jaros was advised of his rights, including

the right to a court-appointed attorney if he were found indigent. Jaros asserts that

the order states on its face that he was subject to confinement, “but was not informed

of his rights to an attorney including a court[-]appointed attorney[.]” Jaros also

contends the order “should be overturned or declared void” because the trial court

                                          5
incorrectly denied his request for an appointed attorney. According to Jaros, his

affidavit of inability to afford costs “went unchallenged and therefore [his] indigent

status had been established in the trial court at the time of the contempt trial.” Jaros

maintains that without an area on the affidavit form for him to list his expenses, the

trial court could not have properly determined his ability to hire an attorney.

      Jaros cites to Higgins v. Randall Cty. Sheriff’s Office, 257 S.W.3d 684 (Tex.

2008), Griffin Indus., Inc. v. Thirteenth Court of Appeals, 934 S.W.2d 349 (Tex.

1996), and Pinchback v. Hockless, 164 S.W.2d 19 (Tex. 1942), and he argues that

the trial court failed to follow the guidelines and rules set forth by the Supreme Court

of Texas when determining his ability “to afford costs[]” and in “determining

indigence.” Citing In re C.H.C., 331 S.W.3d 426 (Tex. 2011), as well as Rule 145

of the Texas Rules of Civil Procedure, Jaros contends that the trial court was required

to take the allegations in his affidavit of indigency as true.

      Jaros also generally alleges that the trial court’s order requiring him to pay

toward the arrearage during involuntary incarceration violates his due process rights.

According to Jaros, the order is “void for vagueness and violates due process”

because one portion of the order requires him to pay $150 per month toward arrears,

but another portion of the order requires “a different amount of $282.” Jaros also

complains that he was denied a court-appointed attorney, and he asserts that he

                                           6
“should have been given time to obtain counsel.” According to Jaros, the trial court

violated his constitutional rights “by rejecting or not properly examining” his

affirmative defense of inability to pay. Jaros further complains that the order is void

due to an alleged violation of his Fifth Amendment right not to testify. Jaros argues

that the trial court’s order should be declared void because the trial court did not

allow evidence to be presented and did not adequately consider “facts and evidence

that [Jaros] was able to present regarding his inability to pay as an affirmative

defense and also his actual support” of the children. Moreover, Jaros argues that the

“massive budget shortfalls[]” faced by Montgomery County Courts resulted in the

trial court not having funds to appoint an attorney for him. Jaros asks this Court to

declare the trial court’s order void and order him released from incarceration.

                                     ANALYSIS

      A habeas corpus proceeding is a collateral attack on a judgment that imposes

punishment for contempt. Ex parte Rohleder, 424 S.W.2d 891, 892 (Tex. 1967)

(orig. proceeding); In re Johnson, 337 S.W.3d 486, 488 (Tex. App.—Dallas 2011,

orig. proceeding). The relator “bears the burden to show the contempt order is void

and not merely voidable.” In re Pruitt, 6 S.W.3d 363, 364 (Tex. App.—Beaumont

Dec. 9, 1999, orig. proceeding). A relator must conclusively demonstrate entitlement

to a writ of habeas corpus. Id. An order is void if it is beyond the trial court’s power

                                           7
to render or if it deprives the relator of liberty without due process of law. Ex parte

Barnett, 600 S.W.2d 252, 254 (Tex. 1980) (orig. proceeding); see generally Ex parte

Acker, 949 S.W.2d 314, 316 (Tex. 1997) (holding that trial court’s failure to

admonish a party of her right to counsel made the commitment arising from the

contempt order void). “[W]e do not review the trial court’s exercise of its discretion

nor the sufficiency of the evidence to support the trial court’s action.” In re Pruitt, 6
S.W.3d at 364. “As a reviewing court, we may only determine if the trial court’s

contempt findings are so completely without evidentiary support that the trial court’s

judgment is void because it deprives a relator of liberty without due process of law.”

Id.

      As explained above, the record before us directly contradicts Jaros’s assertion

that he was not properly advised by the trial court that he had the right to court-

appointed counsel if he were found to be indigent. The record clearly reflects that

the trial judge informed Jaros that the contempt hearing was a quasi-criminal

proceeding, advised Jaros of his right to counsel, and told Jaros that if he were found

to be indigent, he would be entitled to court-appointed counsel. We conclude that

the record does not support Jaros’s argument that the trial court failed to advise him

of his right to counsel. Additionally, the trial court’s order, which is silent regarding

whether Jaros was advised of his right to counsel, does not contradict the reporter’s

                                           8
record of the hearing. Jaros has not demonstrated that the trial court’s order is void

for failure to advise him of his right to counsel. See Ex parte Acker, 949 S.W.2d at

316; In re Pruitt, 6 S.W.3d at 364.

      Next, we address Jaros’s assertion that the trial court incorrectly denied his

request for an appointed attorney because his indigent status was unchallenged and

therefore had been established, and the trial court could not have properly

determined his ability to hire an attorney without considering his expenses. As

explained above, in this original proceeding, we do not review the trial court’s

exercise of its discretion or the sufficiency of the evidence to support the trial court’s

action. In re Pruitt, 6 S.W.3d at 364. The record reflects that the trial judge received

a Declaration of Financial Inability to Employ Counsel form from Jaros, in which

Jaros hand-wrote that he is “[s]elf[-]employed[,]” and that his earnings are “$2000-

$2600 per month[.]” Jaros indicated he supports two children, he has $150 in cash,

and he owes debts of “around $12K credit card, around $100[,000] to my parent[.]”

The typed paragraph 9 of the Declaration of Financial Inability to Employ Counsel

states “I have no ability to obtain credit or raise funds with which to employ an

attorney and desire the Court to appoint an attorney to represent me. I declare under

penalty of perjury that the foregoing is true and correc[t].” Jaros did not answer some

of the other questions on the form. The record reflects that the trial court reviewed

                                            9
Jaros’s declaration and made a finding in open court that the declaration was

insufficient to establish that Jaros could not afford to employ counsel. Rule 145 and

In re C.H.C., which Jaros cites, are inapposite because they concern the inability to

pay court costs, not the issue of the financial inability to employ counsel. See Tex.

R. Civ. P. 145; In re C.H.C., 331 S.W.3d at 428-29. Additionally, the Higgins,

Griffin Industries, Inc., and Pinchback cases cited by Jaros are also inapposite

because they pertain to the failure to pay filing fees and court costs rather than the

issue of the financial inability to employ counsel. See Higgins, 257 S.W.3d at 685-

88; Griffin Indus., 934 S.W.2d at 353; Pinchback, 164 S.W.2d at 19-20.

      Jaros has not cited any authority supporting his arguments with respect to the

trial court’s analysis of his alleged inability to retain counsel, and Jaros did not

request an extension of time to attempt to obtain counsel when the trial court rejected

his declaration of indigency. See Tex. Fam. Code Ann. § 157.163(d) (providing that

the trial court shall require the respondent to file an affidavit of indigency and may

hear evidence to determine the issue of indigency). The record also fails to support

Jaros’s assertion that a budget shortfall impacted the trial court’s decision not to

appoint counsel for Jaros. Rather, the record reflects that the trial court considered

Jaros’s declaration of indigency and found that Jaros failed to establish that he could

not afford counsel. We conclude that Jaros has failed to show that the order is void

                                          10
due to the trial court’s method of determining the issue of Jaros’s ability to afford

counsel or by proceeding with the hearing without allowing Jaros for an extension

of time to obtain counsel. See generally In re Pruitt, 6 S.W.3d at 364. Section

157.163 of the Texas Family Code does not require a trial court to hear evidence on

the issue of indigency. Tex. Fam. Code Ann. § 157.163. The trial court in the present

case followed the statutory procedure as written, and Jaros was afforded his statutory

due process rights.

      Jaros makes some global arguments that he was denied his due process rights

due to the order’s alleged vagueness as to amounts he is required to pay and other

factors. Jaros’s arguments do not contain supporting authorities and are

inadequately briefed. See Tex. R. App. P. 38.1(i); see generally Kuykendall v. State,

335 S.W.3d 429, 436 (Tex. App.—Beaumont 2011, pet. ref’d).

      With respect to Jaros’s argument that the order is void because his Fifth

Amendment right not to testify was violated, the record reflects that the trial court

instructed Jaros at the status conference it held on August 1, 2019, and again at the

beginning of the contempt hearing, as follows: “You have the right to remain silent.

You do not have to testify in this matter should you desire not to do so. The reason

for that is the burden of proof is wholly on the petitioner to prove that you have

violated the court’s order. You do not have to prove that you did not.” Jaros stated

                                         11
on the record that he wanted to testify. Jaros did not assert his Fifth Amendment

right in the trial court when he testified at the contempt proceeding. See Ex parte

Tankersley, 650 S.W.2d 550, 551 (Tex. App.—Fort Worth 1983, orig. proceeding)

(holding that the privilege against self-incrimination is not self-executing and must

be timely invoked).

      We now turn to Jaros’s argument that the trial court failed to consider

evidence regarding his affirmative defense of inability to pay. As explained above,

the sole issue before the Court in this original proceeding is whether the trial court’s

order is void. See In re Pruitt, 6 S.W.3d at 364. “The involuntary inability to comply

with an order is a valid defense to criminal contempt, for one’s noncompliance

cannot have been willful if the failure to comply was involuntary.” Ex parte

Chambers, 898 S.W.2d 257, 261 (Tex. 1995). Jaros had the burden of proving his

inability to comply. See id.; see also Tex. Fam. Code Ann. § 157.008(c) (providing

that inability to pay is an affirmative defense). During the hearing and in his

declaration of indigency, Jaros and other witnesses stated that Jaros is self-

employed, has an income of between $2000 and $2600 per month, and is not

disabled. Jaros testified regarding various financial hardships he had experienced.

Some evidence supports the trial court’s finding that Jaros failed to prove that he



                                          12
lacked the financial resources to provide the support ordered. See In re Pruitt, 6
S.W.3d at 364-65; see also Chambers, 898 S.W.2d at 261.

      Having reviewed Jaros’s petition, the habeas record, and the response filed by

the OAG, we conclude that Jaros failed to establish that the trial court’s order is void.

See id. Accordingly, we deny the petition for writ of habeas corpus.

      PETITION DENIED.


                                                PER CURIAM


Submitted on October 25, 2019
Opinion Delivered November 21, 2019

Before Kreger, Horton, and Johnson, JJ.




                                           13